Citation Nr: 0328204	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from May 1973 to October 1988.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for headaches.  

In a decision dated in March 2001 the Board remanded the 
issue of entitlement to service connection for headaches to 
the RO for further development.  The RO continued to deny the 
veteran's claim in supplemental statements of the case 
(SSOCs) dated in August 2001 and July 2002.  Accordingly, the 
issue has been returned to the Board for further appellate 
consideration.  

The Board notes that the veteran presented for local hearings 
before regional Hearing Officers in January 1998 and October 
2001; transcripts are of record.  


REMAND

The veteran is seeking service connection for headaches, 
which he contends began in service.  During his October 2001 
hearing the veteran argued, in the alternative, that his 
headaches are due to his service-connected hypertension.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service medical records indicate that the veteran reported 
suffering from intermittent headaches.  The veteran testified 
that he was able to treat his headaches with over-the-counter 
medication such as Tylenol.  

Since his separation from active duty, the veteran has 
complained of headaches.  VA treatment records dated from 
July to August 1996 indicate complaints of occasional 
headaches.  The treating VA physician indicated that the 
veteran's headaches might be related to tension.  

The veteran was afforded a VA examination in July 2001.  The 
examiner diagnosed the veteran with headaches, which he 
indicated were "probably tension in origin."  The Board 
notes however, that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). The 
use of the word "probable" makes the opinion of the VA 
examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

The Board notes that service connection may also be granted 
for disability that is due to service-connected disease or 
injury.  38 C.F.R. § 3.310 (2003); see Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448.

As noted above, the veteran testified during his October 2001 
RO hearing that his VA treating physician told him that his 
headaches might be related to his service-connected 
hypertension.  However, the Court has held that "the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. Brown, 8 Vet. 
App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).

Therefore, and for the reasons discussed above, the Board 
finds that the current record on appeal does not include a 
competent medical opinion as to the etiology of the veteran's 
headaches, to include whether such is due to his service-
connected hypertension.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all medical 
care providers who have treated him for 
headaches.  After securing the necessary 
releases, the RO should obtain those records 
that have not previously been associated with 
the veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.  The RO should 
attempt to contact the veteran's treating 
physician, Dr. Ortega, at the Montgomery VA 
Medical Center.  If he is available, Dr. 
Ortega should be advised of the veteran's 
October 2001 testimony, which indicated that 
Dr. Ortega had previously opined that the 
veteran's headaches might be related to his 
service-connected hypertension.  Dr. Ortega 
should be asked to provide a complete 
rationale for any opinion expressed regarding 
the etiology of the veteran's headaches. 

3.  The veteran should be afforded a VA 
examination to determine whether he currently 
has headaches and, if so, whether such is at 
least as likely as not (i.e., a 50-50 degree 
of probability) to have been due to some 
incident or event of active military service.  
Alternatively, the examiner should also be 
asked whether it is at least as likely as not 
that the veteran's current headache 
condition, if any, is proximately related to 
or caused by his service-connected 
hypertension, or, if not so related, is 
aggravated (i.e., made permanently worse) by 
the hypertension.  The claims folder must be 
made available to the examiner for review 
before the examination, and review of such 
should be cited in the examination report.  A 
written report of the examination, along with 
a complete rationale expressed to a degree of 
medical certainty should be placed in the 
claims file.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such 
is adequate for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental statement 
of the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.   An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


